Exhibit 10.2

 

Workhorse Group Inc.

 

100 Commerce Drive

 

Loveland, Ohio 45140

 



September 15, 2016

 

Harry DeMott

 

Letter of Appointment – Board of Directors

 

Dear Mr. DeMott:

 

We are pleased to offer you the role as a director of the Board of Directors
(the “Board”) of Workhorse Group Inc. (the “Company”) as well as Chairman of the
Compensation Committee and as a member of the Nominating and Corporate
Governance Committee. This letter contains the terms of your appointment as a
director of the Board of Directors of the Company and the aforementioned
committees and will be effective from the date of the signing of this letter.

 

1. Your Duties:

 



a) You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum as well as sign all written consents if you deem
appropriate. In addition, you will be expected to perform such other duties as
are reasonably contemplated by your holding office as a director of the Company
or which may reasonably be assigned to you by the Board from time to time.      
  b) As a director you will:

 

  i) Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;       ii)Use
all reasonable efforts to promote the interests of the Company;     iii)Attend
directors’ meetings;      iv)Act in the best interests of the Company; and    
 v)Work closely with the Board of Directors and the Chief Executive Officer.

 

 c)As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.



  



 1  

 

 



2. Remuneration:

 

  a) Fees

 

  i) The Company will pay you an annual fee of US$40,000.       ii)The Company
shall pay the annual fee in equal monthly instalments in arrears on the last day
of each month. Your first and last instalments of the annual fee will be
apportioned if necessary. The fee will be paid by wire to your nominated bank
account.       iii) Your fees shall be subject to adjustment periodically as
determined by the Board.

 

  b) Options: The Company shall grant you options to purchase 50,000 shares of
the Company’s common stock at US$8.20 (price to be equal to the ten day closing
average prior to appointment) per share. The options will expire five years from
the vesting period. Options will vest as follows: 10,000 shall vest on the
effective date of this agreement and 4,000 on June 30 and December 31 of every
year thereafter.

 

3. Expenses: Subject to you providing the Company with receipts or other
evidence of payment, the Company will pay for or reimburse you for all
travelling, hotel and other expenses reasonably incurred by you in connection
with attending and returning from Board, Committee, Company, meetings or
otherwise in connection with the Company's business. Reasonable travel and out
of pocket expenses used in connection with the business of the Group shall
include:

 

  a) Cell phone bills;         b) Domestic and international travel (economy
class under 4 hours and business class over 4 hours); and       c) Hotel
accommodation.

 

4. Termination of Appointment:

 

  a) Your appointment as the Director may be terminated at any time by the vote
of the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.       b) You acknowledge and agree that
if the shareholders of the Company terminate your appointment, you will have no
claim of any kind against the Company by reason of the termination.         c)

You are at liberty to terminate the appointment at any time by notice in writing
to the Company.



 



 2  

 

 

5. What happens after termination of appointment?


If your appointment is terminated for any reason or you resign for any reason:

 

  a) The Company may set off any amounts you owe the Company against any amounts
the Company owes to you as a Director at the date of termination except for
amounts the Company is not entitled by law to set off;         b) You must
return all the Company's property (including property leased by the Company) to
the Company on termination including all written or machine readable material,
software, computers, credit cards, keys and vehicles; and         c)

You must not record any confidential information in any form after termination.



 

6. Prohibited Activities:

 

  a) You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.         b)

The terms of your appointment do not restrict you from accepting appointment as
a director of any other company outside of the Company’s industry, providing
consulting services or any other business or other activity whatsoever. The
Company acknowledges and accepts your current roles as a director.

 

You recognize that the services to be performed by you under the Agreement are
special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Company's goodwill that you agree, and
accordingly, you do hereby agree and covenant, that during your term as
director, you will not, directly or indirectly, except for the benefit of the
Company:

 

  i. become an officer, director, more than 2% stockholder, partner, associate,
employee, owner, proprietor, agent, creditor, independent contractor,
co-venturer or otherwise, or be interested in or associated with any other
corporation, firm or business engaged in the same or any similar business
competitive with that of the Company (including the Company's present and future
subsidiaries and affiliates) (the "Business"); or         ii. solicit, cause or
authorize, directly or indirectly, to be solicited for or on behalf of himself
or third parties from parties who were customers of the Company (including its
present and future subsidiaries and affiliates) at any time during your term,
any business similar to the business transacted by the Company with such
customer; or         iii. accept or cause or authorize, directly or indirectly,
to be accepted for or on behalf of your or third parties, business from any such
customers of the Company (including its present and future subsidiaries and
affiliates); or         iv. solicit, or cause or authorize, directly or
indirectly, to be solicited for employment for or on behalf of you or third
parties, any persons who were at any time during your term hereunder, employees
of the Company (including its present and future subsidiaries and affiliates);
or         v. employ or cause or authorize, directly or indirectly, to be
employed for or on behalf of yourself or third parties, any such employees of
the Company (including its present and future subsidiaries and affiliates); or  
      vi. use the tradenames, trademarks, or trade dress of any of the products
of the Company (including its present and future subsidiaries and affiliates);
or any substantially similar tradename, trademark or trade dress likely to
cause, or having the effect of causing, confusion in the minds of manufacturers,
customers, suppliers and retail outlets and the public generally.

  



 3  

 

 



    You acknowledge the intention that the Company shall have the broadest
possible protection of the value of its business consistent with public policy,
and it will not violate the intent of the parties if any court should determine
that, consistent with established precedent of the forum state, the public
policy of such state requires a more limited restriction in geographical area or
duration of the aforesaid covenant not to compete, contained in an appropriate
decree.

 

  c) Except as permitted in this Agreement or as approved by the Company, you
will not (i) use any Confidential Information (as defined below) or (ii)
disseminate or in any way disclose the Confidential Information to any person,
firm, business or governmental agency or department. You may use the
Confidential Information to perform your Duties for the benefit of Company. You
shall treat all Confidential Information with the same degree of care as you
accord to your own confidential information, but in no case shall you use less
than reasonable care.  You shall immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information.  You shall
assist Company in remedying any the unauthorized use or disclosure of the
Confidential Information. You agree not to communicate any information to
Company in violation of the proprietary rights of any third party.          
“Confidential Information” means (a) any technical and non-technical information
related to the Company’s business and current, future and proposed products and
services of Company, including for example and without limitation, Company
innovations, intellectual property, and information concerning research,
development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business
plans, and provided, in each case, that each is marked as “confidential” or
“proprietary” and (b) any information that Company has received from others that
may be made known to you and that Company is obligated to treat as confidential
or proprietary, and provided, in each case, that each is marked as
“confidential” or “proprietary”.

 

7. Notices and Other Communications:

 

  a) Service of Notices

 

A notice, demand, consent, approval or communication under this letter
(collectively a “Notice”) must be:

 

  i) In writing and in English directed to the address advised by the recipient
for notices, as varied by any notice; and         ii) Hand delivered or sent by
prepaid post or facsimile to that address.

 

  b) Effective on Receipt: A Notice given in accordance with section 7a takes
effect when received (or at a later time specified in the Notice), and is taken
to be received:

 

  i) If hand delivered, on delivery;         ii) If sent by prepaid post, two
Business Days after the date of posting (or seven Business Days after the date
of posting if posted to or from outside The United States of America);        
iii) If sent by facsimile, when the sender's facsimile system generates a
message confirming successful transmission of the entire Notice unless, within
eight Business Hours after the transmission, the recipient informs the sender
that it has not received the entire Notice;           but if the delivery,
receipt or transmission is not on a Business Day or is after 5.00pm on a
Business Day, the Notice is taken to be received at 9.00am on the Business Day
after that delivery, receipt or transmission.

 



 4  

 

 

8. Miscellaneous

 

  a) Alterations: This letter may be altered only in writing signed by each
party.         b) Approvals and consents: Except where this letter expressly
states otherwise, a party may, in its discretion, give conditionally or
unconditionally or withhold any approval or consent under this letter.        
c) Assignment: This letter may NOT be assigned by either party.         d)

Costs: Each party must pay its own costs of negotiating, preparing and executing
this letter.

 

  e) Survival: Any indemnity in this letter is independent and survives
termination of this letter.  Any other provision by its nature intended to
survive termination of this letter survives termination of this letter.        
f) Counterparts: This letter may be executed in counterparts. All executed
counterparts constitute one document.         g) No Merger: The rights and
obligations of the parties under this letter do not merge on completion of any
transaction contemplated by this letter.

 

  h) Entire Agreement:  This letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.         i) Further Action: Each party must do, at its own expense,
everything reasonably necessary (including executing documents) to give full
effect to this letter and the transactions contemplated by it.         j)
Waiver: A party does not waive a right, power or remedy if it fails to exercise
or delays in exercising the right, power or remedy. A single or partial exercise
of a right, power or remedy does not prevent another or further exercise of that
or another right, power or remedy.  A waiver of a right, power or remedy must be
in writing and signed by the party giving the waiver.         k)
Relationship: Except where this letter expressly states otherwise, it does not
create a relationship of employment, agency or partnership between the parties.
        l) Confidentiality: A party may only use the confidential information of
another party for the purposes of this letter, and must keep the existence of
this letter and the terms of it and the confidential information of another
party confidential information except where:

 

  i) The information is public knowledge (but not because of a breach of this
letter) or the party has independently created the information; or         ii)
Disclosure is required by law or a regulatory body (including a relevant stock
exchange).



 

  m) Announcements: A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).

 



9. Insurance: The Company has directors' and officers' liability insurance under
which you are covered in the US and elsewhere for all usual risks during the
term of your appointment as the Director. The Company will maintain that cover
for the full term of your appointment.

 

 5  

 



 



10. Contract for Services: This is a contract for services and is not a contract
of employment.     11. Governing Law: This Agreement shall be governed by the
laws of the State of Ohio (without giving effect to choice of law principles or
rules thereof that would cause the application of the laws of any jurisdiction
other than the State of Ohio) and the invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointment.

 

Yours Sincerely,         Workhorse Group Inc.         By: /s/ Stephen S. Burns  
Name: Stephen S. Burns   Title: CEO and Director  

 

Agreed to and accepted by:       /s/ Harry DeMott   Harry DeMott  



 

 

6



 

